Detailed Correspondence
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 and 11 have been amended.
Claims 19 and 20 are canceled.
Claims 2, 3, 7, 9, 10, 12, 13, 17, 18, and 21 were previously presented.
Claims 4 – 6, 8, 14 – 16 are original.
Claim 22 is newly added.
Claims 1 – 18, 21, and 22 are pending.

Response to Arguments
Applicant’s arguments, see remarks, filed 25 May 2021, with respect to claims 1 – 18, 21, and 22 have been fully considered and are persuasive.  The rejection noted in the last correspondence has been withdrawn. 

Allowable Subject Matter
Remaining claims 1 – 18, 21, and 22 are allowed in view of Interview held on 24 May 2022 and arguments presented on 25 May 2022.

The following is a statement of reasons supporting the allowable subject matter.

In the context of enabling multiple unmanned aerial vehicles (UAVs)  fly in collaboration in a region – multiple flight vehicles that form a group -, the prior art of record fail to teach, in combination with other limitations, determining first relative location information of the multiple flight vehicles of the group and instruct an operation device to control the vehicles by controlling a flight of one flight vehicle of the group while maintaining relative location relationships of the multiple flight vehicles included in the first relative location information.

(previous limitations indicated as allowable are still allowable.)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONEL BEAULIEU whose telephone number is (571)272-6955. The examiner can normally be reached M-R 0430-1430.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONEL BEAULIEU/Primary Examiner, Art Unit 3663